Title: To Thomas Jefferson from George Jefferson, 12 March 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 12th. Mar: 1807
                        
                        I have forwarded the dft of 500$ inclosed in your favor of the 8th to Petersburg, with direction to pay
                            the sum mentioned by you to Mr. Kinnan.
                        Tobacco for these few weeks past has been rather falling.—the current price, where nothing is known of the
                            quality, is 5.½$, at which it is dull. indeed, some few Hhds have been sold as low as 5$—from that however it runs up as
                            high as 7 & 8$. should yours prove to be no better than it was last year, I do not suppose it would command more than
                            6.¼ or 6.½$ at the utmost.
                  None of it has yet arrived.
                        Mr. Macon on my hearing from you, having declined to furnish the hams at our price, I concluded, as I did not
                            know of any one in this neighbourhood from whom I could get such as I could rely upon, to get the favor of a friend who
                            has a correspondent in Smithfield, to procure the quantity you require, and to send it on as soon as possible.
                        That neighbourhood is said to be remarkable for good bacon, so that I think it very probable we shall get as
                            good as Mr. M’s at a considerably less price.—by the bye in a reconsideration, he sent me word we might have his at our
                            own price, but the order was gone, & I could not engage it.
                  I am Dear Sir Your Very humble Servt.
                        
                            Geo. Jefferson
                     
                        
                    